Citation Nr: 1456749	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  08-07 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to increased ratings for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) with major depressive disorder and recurrent panic disorder, evaluated as 30 percent disabling prior to January 14, 2014, and as 50 percent disabling on and after that date.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  The RO certified this case as on appeal from a June 2007 rating decision.  Upon further review, the Board determines the Veteran properly appealed a December 2006 rating decision (which was issued in response to a September 2006 claim for an increase).  Notice of that decision was sent to him on December 20, 2006, and his notice of disagreement was received within one year, on December 10, 2007.  After the statement of the case was issued on January 29, 2008, his appeal was received within 60 days, on March 10, 2008.  

In October 2014, the Veteran had a hearing before the undersigned.

The issue of service connection for traumatic brain injury been raised by the record in a April 2009 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Board finds that the Veteran's claim on appeal requires remand for further development.  The record contains VA psychiatric treatment records dated approximately from July 2000 to September 2006.  These records were obtained in September 2006 in connection with the claim for an increase.  

Then, the supplemental statement of the case (SSOC) issued in 2011 indicated review of VA outpatient records from August 2010 to September 2011.  The Board cannot locate these records in the Veteran's Virtual file.  At the Veteran's May 2014 hearing before a Decision Review Officer (DRO), his representative stated that the Veteran had been receiving psychiatric treatment at the Houston VA Medical Center (VAMC) prior to 2010 and requested that the missing records be obtained.  The next SSOC issued in June 2014 indicated that all VA records had been reviewed from 1998 to June 23, 2014.  There are absolutely no 2013 or 2014 treatment records in the Veteran's Virtual file, and there is no indication in the record that the RO requested the records prior to 2010.  

Therefore, to recap, although the RO issued SSOC's indicating review of VA records between 2010 and 2014, and while the DRO may have, in fact, electronically viewed those records, they were never transferred to the Veteran's Virtual file.  Furthermore, as the representative identified, VA records from 2006 to 2010 are also missing, and these records are highly relevant since this appeal originates from a 2006 claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any available treatment records from the Houston VAMC, for treatment from 2006 to the present, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order, 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




